Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 1 of
                                           19


                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                 CASE NO. 17-11213

                                                                                  SECTION A

              DEBTOR                                                              CHAPTER 11


          PLAN PROPONENTS’ SUPPLEMENTAL MEMORANDUM IN RESPONSE TO
                UNITED STATES’ OBJECTION TO CONFIRMATION OF THE
           SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION


   MAY IT PLEASE THE COURT:

              This Supplemental Memorandum is respectfully submitted by First NBC Bank Holding

   Company (“Debtor” or “FNBC”) and the Official Committee of Unsecured Creditors

   (“Committee”; and, with the Debtor, the “Plan Proponents”) in response to the Objection to

   Confirmation of the Second Amended Joint Chapter 11 Plan of Reorganization [Doc. 669]

   (“Treasury Objection”) and the Supplemental Brief (“Supplemental Objection”) in support thereof

   [Doc. 691], filed by the United States on behalf of its Department of Treasury (“Treasury”); and,

   pursuant to the Bankruptcy Court’s order [Doc. 766] entered on October 2, 2019. Based on the

   transition of this case to a new court, the Plan Proponents respectfully submit a brief Background

   of the Debtor and Case Summary as Exhibit A1 hereto.




   1
       All words not defined in this Supplemental Memorandum shall have the meanings ascribed to them in Exhibit A.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 2 of
                                           19


                                           LAW AND ARGUMENT

                                              Summary of Argument

           “It must be remembered that in the bankruptcy context, the interests of creditors [are]

   paramount.” Matter of Texas Extrusion Corp., 844 F.2d 1142, 1159 (5th Cir. 1988). Yet,

   Treasury, an equity interest holder, has objected to confirmation of the Plan [Doc. 621] on the

   basis of feasibility; or, alternatively, on the basis that the Plan violates the absolute priority rule,

   notwithstanding that Treasury will receive nothing if the Plan is not confirmed and may receive

   nearly $38 million if the Plan is confirmed. Whatever else the “paramount” interests of creditors

   means, it cannot mean that, absent a strong showing that the Plan is not confirmable, Treasury can

   defeat confirmation where, as here, the Plan clearly is in the best interests of creditors.

           Such a showing is lacking here. The Plan separately classifies Treasury’s equity interest

   in Class 8 and deems that equity interest to be unimpaired under 11 U.S.C. §1124(1) since the Plan

   “leaves unaltered the legal, equitable, and contractual rights to which such…interest entitles the

   holder of such…interest.” Because Treasury’s interest is unimpaired, it is deemed to have accepted

   the Plan. 11 U.S.C. §1126(f). Also, because Treasury’s interest is unimpaired, the requirements

   of Section 1129(a)(8) are satisfied as to Class 8. 11 U.S.C. §1129(a)(8)(B).

             Notwithstanding the unambiguous language in the Plan, Treasury has objected to

   confirmation arguing that, under the Securities Purchase Agreement2 (“SPA”), entered into with

   the Debtor in connection with the issuance of the Series D Preferred, “the Series D Preferred Equity

   must be redeemed by the Debtor if the Debtor is no longer a bank holding company.” Treasury

   Objection, 2. Therefore, Treasury argues, the Plan is not feasible since it believes that the Debtor

   will be unable to redeem the equity interest for the purported redemption price of nearly $38


   2
    A copy of the Securities Purchase Agreement, as submitted by Treasury in its Objection [Doc. 669-2], is attached
   hereto as Exhibit B for the Court’s reference.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 3 of
                                           19


   million. Alternatively, Treasury argues that if its Series D Preferred (Class 8) is not redeemed as

   described above, then its equity interests are impaired and, because Common Stock, a junior

   interest, remains unaffected, the Plan violates the Absolute Priority Rule.

          Treasury’s arguments are without merit and the Objection should be overruled and the Plan

   confirmed. The alleged “feasibility” issue is a red herring since the Debtor cannot be required to

   redeem the Series D Preferred because (a) the amendments to FNBC’s articles of incorporation

   (required by the SPA) specifically state that Treasury has no right to require redemption of its

   stock; and, (b) redemption would result in the insolvency of the Debtor, and therefore is prohibited

   by law - not by the Joint Plan. Likewise the “absolute priority” argument fails because, if any

   right to require redemption existed under the SPA, such right was converted from an equity interest

   to a claim when any such mandatory redemption period expired, i.e., when FNBC ceased being a

   bank holding company prior to the Petition Date; or, at the latest, when the Debtor rejected the

   SPA in July, 2019. However, Treasury never filed a proof of claim for any such alleged obligation

   despite having at least two separate opportunities to do so. Therefore, if such an obligation ever

   existed, it will be discharged by confirmation of the Plan. Simply put, nothing in the Plan

   adversely affects any rights of Treasury as the sole holder of Series D Preferred stock. The Plan

   recognizes and preserves those rights as set forth in the Debtor’s amended articles of incorporation.

   If Treasury had a right of redemption under the SPA (which is denied), that right could not have

   been exercised by Treasury regardless of whether the Debtor had filed bankruptcy or not.

   I.    Confirmation of the Joint Plan is not likely to be followed by further liquidation or
   reorganization since no redemption requirement exists.
          As set forth in the introductory paragraph of the SPA, the Series D Preferred were issued

   in conjunction with FNBC’s participation in Treasury’s Small Business Lending Fund program

   (“SBLF”). In 2011, Treasury acquired the Series D Preferred from FNBC in exchange for
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 4 of
                                           19


   providing SBLF funding to FNBC. The SPA is comprised of multiple documents, identified as

   Annex A – Annex K. Particularly relevant to this Supplemental Memorandum are Annex C:

   General Terms and Conditions and Annex F: Form of Certificate of Designation. Neither

   document provides Treasury with a right of redemption of the Series D Preferred.

            A. The Debtor cannot be required to redeem the Series D Preferred under the express terms
   of its charter.
          In support of its purported right to redemption of the Series D Preferred, Treasury relies

   solely on a covenant (“BHC Covenant”) contained in Annex C: General Terms and Conditions of

   the SPA:

                      “Bank and Thrift Holding Company Status. If the Company is a Bank
              Holding Company or a Savings and Loan Holding Company on the Signing
              Date, then the Company shall maintain its status as a Bank Holding Company
              or Savings and Loan Holding Company, as the case may be, for as long as
              Treasury owns any Preferred Shares. The Company shall redeem all
              Preferred Shares held by Treasury prior to terminating its status as a Bank
              Holding Company or Savings and Loan Holding Company, as applicable.”

          Exhibit B, Annex C, §3.1(e).

          Treasury attempts to equate such covenant with a “put right” or other right of redemption.

   Other provisions contained in the SPA, specifically those in Annex F, squarely contradict

   Treasury’s position. As a condition to closing under the SPA, the Debtor was required to file with

   the Louisiana Secretary of State and deliver to Treasury an amendment to its articles of

   incorporation in the form identified as Annex F: Form of Certificate of Designation (“Amended

   Articles”). Exhibit B, Annex C, §1.3(d). It is undisputed that FNBC complied with this closing

   condition. The Amended Articles, which Treasury required the Debtor to file, set forth all existing

   rights and obligations of the parties with respect to, inter alia, redemption of the Series D Preferred.

   Under Louisiana law, a corporation may redeem shares subject to restriction by the articles of

   incorporation. LA R.S. §12-1-640(A). Pursuant to Section 5(b) of the Amended Articles, holders
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 5 of
                                           19


   of Series D Preferred shall “have no right to require redemption or repurchase of any shares of

   [Series D] preferred Stock.” Exhibit B, Annex F §5(b).

          Through its Supplemental Objection, Treasury unsuccessfully attempts to reconcile the

   clear conflict between the Amended Articles’ express prohibition against Treasury’s right to

   require redemption and the alleged requirement of the Debtor, under the BHC covenant, to redeem

   the Series D Preferred. In doing so, Treasury simply states that the two provisions are different

   because the BHC Covenant’s redemption requirement is driven by the occurrence of a specific

   event in the Debtor’s control, i.e., the Debtor’s ceasing to be a bank holding company, while the

   prohibition against requiring redemption, found in the Amended Articles, is driven by a demand

   made by Treasury. These purported differences in the events triggering redemption cannot

   overcome the clear prohibition against Treasury requiring the Debtor to redeem the Series D

   Preferred.

          First, the BHC Covenant itself is moot; at best, by its terms, FNBC agreed to redeem the

   Series E Preferred “prior to terminating” its status as a Bank Holding Company.” FNBC did not

   do so prior to its “loss of bank holding company status”. Assuming arguendo, as Treasury avers,

   that FNBC’s status as a Bank Holding Company was involuntarily terminated prior to the Petition

   Date, then, at best, FNBC breached its “obligation” to redeem the Series D Preferred prepetition,

   which, as argued below, gives rise to no more than a monetary claim for damages for which

   Treasury failed to timely file a proof of claim.

          Second, while Section 5(b) of the Amended Articles definitively states that no right of

   redemption exists, any uncertainty concerning the significance or effect of the BHC Covenant is

   resolved through Section 14 of the Amended Articles:

                      “Other Rights. The Shares of [Series D] Preferred Stock shall not
                have any rights, preferences, privileges or voting powers or relative,
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 6 of
                                           19


               participating, optional or other special rights, or qualifications, limitations
               or restrictions thereof, other than as set forth herein or in the Charter or
               as provided by applicable law.”

          Exhibit B, Annex F, §14.

          The Amended Articles unequivocally provide that Treasury, as holder of Series D

   Preferred, shall have no rights other than those set forth in the Amended Articles or as provided

   by law. The BHC Covenant is found in neither. Instead, the Amended Articles expressly eliminate

   any right of Treasury to demand redemption. Given the express limitation of Series D Preferred

   rights, set forth in the Amended Articles, there can be no ambiguity as to Treasury’s right to require

   redemption – no such right exists.

           B. The Debtor cannot be required, under state and common law, to redeem the Series D
   Preferred while insolvent or if redemption would render it insolvent.
          While the Amended Articles clearly preclude any right of Treasury to require redemption

   of the Series D Preferred, even without such express limitations, redemption of the Series D

   Preferred cannot be required given the financial status of the Debtor. Redemption rights of

   shareholders are not guaranteed, but instead are dependent on the solvency of the corporation.

   Carrieri v. Jobs.com, 393 F.3d 508 (5th Cir. 2004), citing In re Revco D.S., Inc., 118 B.R. 468,

   474 (Bankr. N.D. Ohio 1990) (holding that the mandatory redemption provision of convertible

   preferred stock is an equity interest and not a claim); In re Joshua Slocum, Ltd., 103 B.R. 610, 623

   (Bankr. E.D. Pa. 1989) (stating that the rights of shareholders to recover dividends or to redeem

   stock is dependent on the financial solvency of the corporation)          See also, TCV VI, L.P. v.

   TradingScreen Inc., No. CV 10164-VCN, 2015 WL 1598045, at *5, 2015 Del. Ch. LEXIS 108

   (Del. Ch. Feb. 26, 2015), appeal den., 115 A.3d 1216 (Del. 2015) (“case law spanning the last

   century makes clear that “in addition to the strictures of [statutes such as R.S. 1-640], the

   undoubted weight of authority teaches that a corporation cannot purchase its own shares of stock
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 7 of
                                           19


   when the purchase diminishes the ability of the company to pay its debts, or lessens the security

   of its creditors.”) (emphasis in original). Louisiana law echoes this common law principle:

                    “C. No distribution3 may be made if, after giving it effect, either of the
                    following conditions would exist:

                    (1) The corporation would not be able to pay its debts as they become due
                        in the usual course of business.

                    (2) The corporation's total assets would be less than the sum of its total
                        liabilities plus, unless the articles of incorporation permit otherwise,
                        the amount that would be needed, if the corporation were to be
                        dissolved at the time of the distribution, to satisfy the preferential
                        rights upon dissolution of shareholders whose preferential rights are
                        superior to those receiving the distribution.” LA R.S. §12:1-640

               As indicated in the Background and Case Summary (Exhibit A hereto), monthly operating

   reports filed in the Chapter 11 Case, and the Joint Plan, the Debtor currently has now and will have

   upon the Plan’s Effective Date limited cash available to it and certainly cash insufficient to redeem

   the Series D Preferred (and pay any debts as they become due).                         Thus, even if the express

   limitations on redemption rights were not unambiguously stated in the Amended Articles (which

   they are), the Debtor is prohibited by law from redeeming the Series D Preferred.

               Examining the exact facts outside the context of a bankruptcy, FNBC would still be

   prohibited both by L.A.R.S. §12:1-640(C) and common law from redeeming the Series D

   Preferred. The Plan, which provides that the Series D Preferred will be redeemed when redemption

   is permissible by law, affords Treasury exactly the same rights it has outside of bankruptcy. Had

   FNBC never filed the Chapter 11 Case, Treasury would have no right today to require FNBC to

   redeem the Series D Preferred. Since the Plan does not alter Treasury’s rights as holder of Series

   D Preferred, its interests are thus unimpaired. “[A] creditor is impaired under § 1124(1) only if

   ‘the plan’ itself alters a claimant’s legal, equitable, [or] contractual rights.” Ultra Petroleum Corp.


   3
       Under LA R.S. §12:1-140(6)(b), redemption or acquisition of shares is a form of “distribution”.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 8 of
                                           19


   v. Ad Hoc Comm. of Unsecured Creditors of Ultra Res., Inc. (In re Ultra Petroleum Corp.), 913

   F.3d 533, 540 (5th Cir. 2019) (emphasis in original) (alteration in original). The Fifth Circuit in

   Ultra continued, stating that “[w]here a plan refuses to pay funds disallowed by the Code, the

   Code—not the plan—is doing the impairing.” Id. at 542

           Moreover, Louisiana law resolves Treasury’s feasibility allegations since redemption may

   only occur if, as and when FNBC has sufficient funds to do so without impairing its ability to

   continue operating and pay creditors. The legal prohibition found in LA R.S. §1-640(C) that

   redemption can only occur when the company is sufficiently solvent to do so without impairing its

   operations and ability to pay creditors, completely refutes the notion that confirmation of the Plan

   is likely to be followed by liquidation or the need for further financial reorganization.

    II.   Alternatively, any right to redemption which may have existed was converted from
   equity to a claim and is discharged under the Plan.
           As discussed above, Treasury’s alleged right to require redemption of the Series D

   Preferred hinges on the BHC Covenant contained in the SPA, Annex C: General Terms and

   Conditions. Such covenant is contained only in Annex C and was not reproduced or included in

   the Amended Articles.

         A. TREASURY’S EQUITY INTEREST WAS CONVERTED INTO A CLAIM WHEN THE MANDATORY
   REDEMPTION PERIOD EXPIRED.

           Through its Supplemental Objection, Treasury argues that its right to redemption should

   be classified as an equity interest and not a claim. This argument fails for two reasons: (1) no right

   to require redemption was provided to Treasury; and, (2) even if such redemption right existed, it

   was converted to a claim.4



   4
     Section 510(b) of the Bankruptcy Code recognizes claims for breach of agreements such as the SPA may arise, and
   indeed, subordinates such claims to the claims of general unsecured creditors. Moreover, as set forth below,
   Treasury’s subordinated claim is disallowed because Treasury failed to file a proof of claim. Finally, Treasury’s
   subordinated, disallowed claim under the SPA is discharged pursuant to the Plan.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 9 of
                                           19


          1. The Series D Preferred securities contain no right to required redemption.

          In its Supplemental Brief, Treasury argues that its “redemption rights” are equity interests

   and not a claim, citing Carrieri v. Jobs.com (stating that the right to demand repurchase of stock

   is properly classified as an equity interest, and is not transformed into a claim based on a right to

   payment). Carrieri v. Jobs.com, 393 F.3d 508 (5th Cir. 2004). Here, however, unlike the facts in

   Carrieri, neither the Purchase Agreement nor the Amended Articles (the form of which is attached

   as Annex F to the Purchase Agreement) grants Treasury a right to demand repurchase or

   redemption of Series D Preferred. Instead, the Amended Articles specifically state the opposite

   with respect to rights of Treasury. While in Carrieri, the warrant (equity) holders were afforded

   specific rights to require redemption, the Amended Articles definitively state that holders of

   Series D Preferred were not: holders of Series D Preferred shall “have no right to require

   redemption or repurchase of any shares of [Series D] preferred Stock.” Exhibit B, Annex F,

   §5(b). Any rights attributable to the BHC Covenant may have formed the basis for a claim for

   breach of contract, but no such rights were incorporated into the Series D Preferred securities

   themselves. Accordingly, such rights could only be claims – not equity interests.

       2. Even if redemption rights were determined to exist, such rights were converted to a claim
   prior to the Petition Date.

          While the Debtor agrees with Treasury, that, in general, prior to expiration or maturity

   thereof, it is appropriate to classify a right to redemption as an equity interest, once such right

   expires or matures, it becomes a claim. Through both its original and Supplemental Objection,

   Treasury argues that its purported right to require redemption of the Series D Preferred is triggered

   by change of the Debtor’s status as a bank holding company. Notably, Treasury does not quote

   verbatim the BHC Covenant, but instead, alleges that the Debtor is required to redeem the stock

   “if” or “when” it is no longer a bank holding company. The exact language of the BHC Covenant
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 10 of
                                           19


   states that FNBC “shall redeem all Preferred Shares held by Treasury prior to terminating its

   status as a Bank Holding Company”. Exhibit B, Annex C, §3.1(e). Accordingly, under the terms

   of the BHC Covenant, the mandatory redemption right would have required redemption prior to

   the Bank Closure which occurred in April 2017, one month before the Petition Date. Thus, the

   purported mandatory redemption right would have matured or expired prior to the Petition Date,

   at which time Treasury’s equity interests would have transformed into a right to payment or

   unsecured claim, albeit subject to subordination, against the Debtor’s estate. See Carrieri, 393

   F.3d 508, 522 “[w]arrants with redemption provisions….are equity interests until their expiration

   (or until the right to receive a cash payment properly matures on or before the petition date)”, citing

   Duel Glass v. Search Fin. Servs. (In re Search Fin. Servs. Acceptance Corp.), 2000 U.S. Dist.

   LEXIS 2654, 2000 WL 256889, at *3 (N.D. Tex. 2000). At most, this claim, which is disallowed

   due to the failure of Treasury to file a proof of claim, is discharged under the Plan.

          In the Carrieri case, the Fifth Circuit found that, although the redemption rights would

   have otherwise matured prior to the bankruptcy filing, those redemption rights did not mature

   because the company was unable to timely redeem the shares as redemption would have rendered

   the company insolvent. Carrieri, 393 F.3rd 508, 522. Thus, due to the insolvency prohibition, the

   Court found that the holder of such rights maintained its equity interests despite the stated maturity

   of the security. Here, however, Treasury has continued to argue that, under no circumstances, can

   Treasury maintain the Series D Preferred because the Debtor is no longer a holding company. See

   Supplemental Objection, “shares must be redeemed when the issuer is no longer a bank holding

   company” and “Series D Equity simply cannot be left in place when the debtor is no longer a

   bank holding company” Supplemental Objection, p.4. If this representation is correct, then any

   redemption right must have matured prior to the Petition Date and would be properly classified as
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 11 of
                                           19


   a pre-petition claim. Pursuant to Bankruptcy Code section 510(b), Treasury’s claim is subject to

   subordination to claims of unsecured creditors. Treasury’s failure to file a proof of claim means

   that its subordinated claim is disallowed. The Plan discharges Treasury’s subordinated and

   disallowed claim, if one exists, under the SPA. See n.3, supra.

          B. IF ANY REDEMPTION REQUIREMENT EXISTED UNDER THE SPA, BUT DID NOT EXPIRE PRIOR
   TO THE PETITION DATE, SUCH REQUIREMENT BECAME A CLAIM FOR DAMAGES AFTER REJECTION OF
   THE SPA.

            On July 8, 2019, the Bankruptcy Court entered the Rejection Order which encompassed

   rejection of the SPA. Upon entry of such order, any redemption rights would have become a claim

   for damages for the redemption price. As the Amended Articles did not include the BHC Covenant,

   any right to redemption would have ceased upon rejection of the SPA and, thereafter, become a

   claim for damages.

            Through its Supplemental Objection, Treasury argues that its alleged redemption rights

   under the SPA were somehow maintained as equity interests following entry of the Rejection

   Order. Treasury asserts that the following language found in its stock certificate5 incorporates the

   BHC Covenant into the terms of the security itself:

                “This instrument is issued subject to the restrictions on transfer and other
                provisions of a securities purchase agreement between the issuer of these
                securities and the Secretary of the Treasury, a copy of which is on file with
                the issuer. The securities represented by this instrument may not be sold or
                otherwise transferred except in compliance with said agreement. Any sale or
                other transfer not in compliance with said agreement will be void.”

   Treasury mistakenly argues, through LA R.S. §10:8-2026, that the above language essentially

   incorporates each and every provision of the SPA as additional rights of the holder of Series D



   5
     The stock certificate for the Series D Preferred was attached as Exhibit [Doc. 691-2] to the Supplemental Objection.
   6
     “(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated
   on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture,
   or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred
   to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 12 of
                                           19


   Preferred Shares, contrary to the clear language of the Amended Articles which deny any such

   additional rights exist.

            1. Reference to the SPA on the Stock Certificate was intended to apply to transfer
               restrictions of the Series D Preferred.

            The provisions of LA R.S. §10:8-202 relate to notice to transferees of the securities’ terms.

   Such statute, along with all others contained in Part 2 (“Issue and Issuer”) of Chapter 8, Title 10

   of the Louisiana Revised Statutes, deal with the issuance and transfer of securities. Moreover,

   when read as a whole, it is clear that the stock certificate language cited by Treasury is intended

   to relate simply to transfers of the security:

                  “This instrument is issued subject to the restrictions on transfer and other
                  provisions of a securities purchase agreement between the issuer of these
                  securities and the Secretary of the Treasury, a copy of which is on file with
                  the issuer. The securities represented by this instrument may not be sold
                  or otherwise transferred except in compliance with said agreement. Any
                  sale or other transfer not in compliance with said agreement will be void.”

   This intention becomes clearer when examined in the context of the language’s origination, i.e.,

   Section 4.2(a) of the SPA. Such section, entitled “Legends”, deals strictly with the transfer and

   registration of the Series D Preferred. Exhibit B, Annex C §4.2(a).

            The stock certificate language is simply a condensed version of the transfer and registration

   language that Treasury required to be noted on the stock certificate. This reference was necessary

   simply to put potential transferees on notice of the fact that the Series D Preferred were exempted

   from registration requirements under applicable securities laws.

            If the parties had intended for the terms of Annex C, including the BHC Covenant, to be

   made part of FNBC’s Amended Articles or the Series D Preferred, the BHC Covenant or other

   provisions of Annex C would or should have been incorporated into the Amended Articles as was


   purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states
   that a person accepting it admits notice….” LA R.S. §10:8-202.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 13 of
                                           19


   done with Annex F. Such incorporation did not occur and the transfer language contained on the

   stock certificate cannot now – 8 years later - be manipulated in an attempt to do so.

                2. The SPA, itself, clearly indicates that its terms are applicable only while Treasury
                is holder of Series D Preferred and thus negates the argument that all of the SPA terms
                were somehow incorporated as additional rights granted to the holders of the Preferred
                Shares.

          While the Stock Certificate indicates that it is issued subject to the restrictions on transfer

   and other provisions of (not rights granted by) the SPA, the SPA terms relied upon in the Treasury

   Objection are nonetheless not binding on third parties because: (a) the provisions only apply while

   Treasury holds the Series D Preferred; and, (b) termination of the SPA is required upon transfer of

   the Series D Preferred to a third party. Therefore, Treasury’s argument that the terms of the SPA

   were incorporated into the Series D Preferred securities is without merit since a transferee of

   Treasury would have no such rights.

           a)      The BHC Covenant applies only while Treasury is the holder of the Series D
   Preferred.

          As indicated in the express language of the BHC Covenant, relied upon for Treasury’s

   purported redemption rights, such covenant applies for as long as Treasury owns any Preferred

   Shares. Likewise, the provision regarding the redemption of the Series D Preferred applies

   specifically to such shares held by Treasury. While the reference to the SPA on the stock

   certificate puts potential transferees on notice of the SPA’s terms related to transfer and sale, the

   SPA, itself, specifically limits application of the BHC Covenant to the Debtor and Treasury; thus,

   it is evident that such provisions were not intended to be and did not become incorporated into the

   security itself through reference on the stock certificate.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 14 of
                                           19


            (b) The SPA terminates in its entirety upon transfer of the Series D Preferred to a third
   party.
            Section 5.1 of the SPA’s general terms identifies the triggering events for termination of

   the SPA (“Termination Language”), and provides in pertinent part:

                “This Agreement shall terminate upon the earliest to occur of:
                …
                (c) the date on which Treasury has transferred all of the preferred Shares
                to third parties which are not Affiliates of Treasury”. Exhibit B, Annex
                C, §5.1

            Under the foregoing provision of the SPA, had Treasury transferred the Series D Preferred

   to an unrelated third party, the SPA would terminate and its provisions would no longer apply.

   Thus, if, as Treasury suggests, the reference to the SPA on the stock certificate was intended to

   put third parties on notice that the BHC Covenant was incorporated therein, why would the SPA

   specifically state that the SPA terminates upon transfer to any such third party? The Termination

   Language contained in the SPA refutes Treasury’s argument in the Supplemental Objection that

   the SPA was incorporated into the terms of the Series D Preferred under LA R.S. §10:8-202. It is

   patently evident that the language cited by Treasury in support of its “incorporation” argument

   only served to notify third parties of restrictions on transfers due to securities law concerns, but

   did not vest the holder with any additional rights other than those set forth in the Amended Articles.

            Upon entry of the Rejection Order in July 2019, any rights that may still have existed under

   the SPA became claims for damages resulting from breach of the SPA. Thus, if any right to require

   redemption still existed under the SPA (which is denied), such right was converted into a claim, at

   the latest, upon rejection of the SPA. Through the Disclosure Statement [Doc.622] filed on July 2,

   2019, the Debtor specifically identified Treasury’s potential claim for damages resulting from

   rejection of the SPA. Nevertheless, no such damage claim was filed by the deadline established

   through the Rejection Order.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 15 of
                                           19


   III.       The Plan Does Not Violate the Absolute Priority Rule.

              Notwithstanding the clear, unambiguous language of the Plan7 providing that Treasury’s

   equity interest is unimpaired, Treasury nonetheless argues that its interest is in fact impaired

   because the Debtor will not redeem the Series D Preferred for $38 million at confirmation.

   Treasury then argues that, because its interest is allegedly impaired, confirmation of the Plan

   should be denied because it would violate the absolute priority rule as codified in 11 U.S.C.

   §1129(b). This argument also fails.

              As argued above, Treasury would have no enforceable right to require FNBC to redeem

   the Series D Preferred even if the Debtor was not in bankruptcy. Nothing in the Plan itself purports

   to limit or in any way adversely affect any rights that Treasury may have as the holder of the Series

   D Preferred Shares. Rather, if a right of redemption still exists, state law, not anything in the Plan,

   prohibits its exercise. Accordingly, the Plan does not alter any rights of Treasury and Treasury’s

   equity interests are unimpaired. Accordingly, Treasury is deemed to accept the Plan under section

   1126(f) of the Bankruptcy Code; and, as to Class 8 (Treasury), the requirement of Section

   1129(a)(8)(B) is conclusively met. Since that requirement is met, as to Treasury and all other

   classes of unimpaired claims and interests, the Court need not consider the requirements of Section

   1129(b) which only apply if the requirements of Section 1129(a)(8) are not met.

                                                   CONCLUSION

              This lengthy and hard fought case has ultimately lead to the Joint Plan which is designed

   to maximize the recovery for all creditors, preserve the Tax Assets, and provide for possible

   recovery by the holders of preferred stock, including Treasury, and common stock from future

   profits. The Joint Plan has been accepted by all claimants who cast ballots in all classes entitled



   7
       Which tracks 11 U.S.C. § 1124(1) word for word.
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 16 of
                                           19


   to vote. Treasury, which appears to be arguing against its own economic interests, is the only party

   who has objected. As set forth above, the arguments made in Treasury’s Objection should be

   rejected by this Court- Treasury’s rights as a preferred shareholder are not impaired by the Plan

   and feasibility is simply a red herring since state law, not the Plan itself, prohibits the Debtor from

   redeeming the preferred shares even if a right of redemption continues to exist (which is denied).

   The Proponents respectfully request that the Court overrule Treasury’s Objection and confirm the

   Joint Plan.

                                                  Respectfully Submitted:

                                                  By: /s/ Barbara B. Parsons
                                                  William E. Steffes, #12426
                                                  Barbara B. Parsons, #28714
                                                  THE STEFFES FIRM, LLC
                                                  13702 Coursey Boulevard Building 3
                                                  Baton Rouge, LA 70817
                                                  Telephone: (225) 751-1751
                                                  Facsimile: (225) 751-1998
                                                  Email: bparsons@steffeslaw.com
                                                  Counsel for First NBC Bank Holding Company, Debtor

                                                  and

                                                  Jeffrey D. Sternklar (MA BBO No. 549561)
                                                  Jeffrey D. Sternklar LLC
                                                  225 Franklin Street, 26th Floor
                                                  Boston, MA 02110
                                                  Telephone: (617) 396-4515
                                                  Fax: (617) 507-6530
                                                  Email: Jeffrey@sternklarlaw.com

                                                  By: /s/ Brandon A. Brown
                                                  P. DOUGLAS STEWART, JR. #24661
                                                  BRANDON A. BROWN #25592
                                                  STEWART ROBBINS & BROWN, LLC
                                                  301 Main St., Ste. 1640
                                                  Baton Rouge, Louisiana 70801
                                                  Telephone: 225.231.9998
                                                  Email: bbrown@stewartrobbins.com
                                                  Counsel to the Official Committee of Unsecured
                                                  Creditors of First NBC Bank Holding Company
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 17 of
                                           19


                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA


   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                  CASE NO. 17-11213

                                                                                   SECTION A

           DEBTOR                                                                  CHAPTER 11
                                         CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing Memorandum in Response to United States’

   Objection to Confirmation of the Second Amended Joint Chapter 11 Plan of Reorganization has

   been served via Email through this Court’s CM/ECF Electronic Notification System upon the

   following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 18 of
                                           19



   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           And upon the following by depositing same in the United States Mail, postage prepaid

   and properly addressed to:


   Serajul F. Ali, Trial Attorney
   U.S. Department of Justice – Civil Division
   PO Box 875
   Ben Franklin Station
   Washington, DC 20044
Case 17-11213 Doc 775 Filed 11/05/19 Entered 11/05/19 17:01:59 Main Document Page 19 of
                                           19



   Office of the US Trustee
   Attn: Amanda B. George
   400 Poydras Street
   Suite 2110
   New Orleans, LA 70130

          Baton Rouge, Louisiana, this 5th day of November, 2019.

                                     /s/Samantha J. Chassaing
                                      Samantha J. Chassaing
